Title: To Benjamin Franklin from John Torris, 23 September 1779
From: Torris, John
To: Franklin, Benjamin



Honnd: Sir
Dunkerque 23d. September 1779
I have received with due respect & gratitude your Excellency’s most Esteemed favour 19th Inst.
We apprehend that your Excellency’s Judgement there in Joined, for the Brig Dublin Thomas Griffitths, & for the 11. Ransoms taken by the Black Prince, will Suffice, & the request there in made to the admiralty, will, I hope, determine them without hesitation to Sell, because, previous, a few posts past, by the advice of the Worthy Mr. Coffyn, we Ordered our Correspondant at Morlaix, to petition the Admiralty to Sell both Prises, in Virtue of The Reglement of the 27th. Sept. 1778., & in Case of a refusal to protest against them for all dammages &ca.— I have Sent This Judgement & demand of your Excellency, per yesterday post; & If the process of the Admiralty was Contrary to our Expectations, I shall have The Honnour to Inform your Excellency thereof.
Your Excellency has omitted in the Judgement, to relate The first prise of the Black Prince. Capt. Marchant Carried into Morlaix The 22d. June Being The Sloop the Good Will from London to Cork, William Power Master; & also the Ransom of the brig Three Sisters for £73 Stgn. Geo: Crooker master Geo: Hooper Ransomer now at Carhaix.
This Omission Might make Some alteration, & I beg of your Excellency to Send me an other Judgement for them, per the return of Post, According to the procés Verbal of the admiralty at Morlaix Here Inclosed & to Include the 8. new Ransoms, The Ransomers for which are in Carhaix & were Landed at Brest the 22d. of august, & there Examined by the admiralty, as per List of them Subjoined.
Mr. Coffyn has promised me, to address to your Excellency the Strong Motives that Induced me to Sollicit american Commissions for my Vessells; & Indeed, my Brave Irish Friends wou’d not fight under french Colours, & the Consequences attending Same, wou’d no ways allow my principles of Humanity, to prompt them to Cruize otherwise. Thus, I hope your Excellency’s Human & generous disposition, have allready determined the Sending to the Generous Mr. Coffyn, the waited for Commission from Congress. I may give all assurances to your Excellency, you will have as much Satisfaction from the honest & brave Macatter, as you are Now pleased to Express with The Hero Luke Ryan, a part owner & my particular & worthy friend, who is the Real Capt. of the Black Prince, Stephen Marchant is but the Ostensible one, & by all the accounts from Board, every time She Comes to Harbour, he is proved to be but an advanturer, neither Sea man Nor Soldier: Everybody is So much tired of him, that the whole Crew are resolved at the Expiration of the 3. months Cruise they are engaged for, to desarm, & to beg of your Excellency to grant the deserving Mr Ryan a Commission in his own Name, for the new armement of The Same Cutter, which, being Joined by the Black Princess, will Certainly perform Wonders & prove a Terror to their Ennemys.
The Night Glass your Excellency’s Generosity intend sending to the Commander of the Black Prince, Shou’d be directed to Mr. Luke Ryan, to my Care, as I Expect the Vessell here daily. A Letter of Apology from your Excellency Joined to the Present, will flatter Mr. Ryan more than any thing in the World & raise his Spirits to the Highest pitch.
I am with Veneration & respect Honnd. Sir Your most oblidged, most obedient & most Humble Servant.
J: Torris


P.S. The only French privateer from this port that Ventured to the West, which is Commanded by Mr Royer has retaken the Brig Orange tree & Carried her Into Morlaix. The People on board Informed Mr. John Diot that our 21 men Brave prisonners, taken from the Black Prince’s Prises, had been put in Guernsey Jail, where they attempted their Scape, which prompted their removal to plymouth or to portsmouth, where They are most Cruelly used. They are the best of the Men, & thro’ ill usage & Strong Sollicitations, am afraid they might be induced to Serve on Board The English men of War. If we had them here for the Black Princess, ’twou’d do Immense Good to us all & to america. Let me humbly Petition your Excellency, to have them Exchanged first of all, & Sent to Dunkirk as Soon as possible. T’wou’d be doing an act of Justice & Good Policy, to preffer these Brave men in a Circumstance where They Can be So Very usefull to the power They Swore allegeance to. We have all reason to Believe false & without any foundation the report of the Black Prince Being taken./.

 
Notation: Mr. Torris Sept 23. 1779
